exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), executed as of _________, ______
(“Effective Date”), is between Abraxas Petroleum Corporation, a Nevada
corporation (“Abraxas” or the “Company”), and _______________ (“Employee”).

 

RECITALS

 

WHEREAS, the Board of Directors (the “Board”) of the Company, has determined
that appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of certain employees to their assigned duties; and

 

WHEREAS, in order to induce Employee to remain in the employ of the Company, and
in consideration of Employee’s agreement to continue employment with the
Company, the parties desire to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:

 

1.     Term of Agreement. This Agreement shall commence on the date hereof and
shall continue in effect through _________ (the “Term”); provided, however, that
commencing on January 1, ____ and each January 1 thereafter, the Term shall
automatically be extended for an additional year unless, not later than December
1 of the preceding year, either party shall have given notice that it does not
wish to extend the Term. Except in the event of a Change in Control (as defined
in Section 4 hereof), at all times during the Term or any extended Term,
Employee’s employment shall remain at will and may be terminated by the Company
for any reason without notice or Cause (as hereinafter defined). If a Change in
Control shall have occurred during the original or extended Term, the Term shall
continue in effect for a period of 36 months beyond the Term in effect
immediately before such Change in Control.

 

2.     Terms of Employment. During the Term, Employee agrees to be a full-time
employee of the Company serving in the position of _____ _________, to devote
substantially all of his working time and attention to the business and affairs
of the Company and, to the extent necessary to discharge the responsibilities
associated with his position, to use his best efforts to perform faithfully and
efficiently such responsibilities. In addition, Employee agrees to serve in such
other capacities or offices to which Employee may be assigned, appointed or
elected from time to time by the Board. Nothing herein shall prohibit Employee
from devoting his time to civic and community activities or managing personal
investments, as long as the foregoing do not interfere with the performance of
his duties hereunder.

 

3.     Compensation.

 

(a)     As compensation for services under this Agreement, Employee shall be
entitled to receive base salary and other compensation to be determined from
time to time by the Board in its sole discretion. In addition, Employee shall be
entitled to participate in any additional bonus, incentive compensation or
employee benefit arrangement which may be established from time to time by the
Company in its sole discretion. Notwithstanding anything to the contrary
provided in this Agreement, prior to a Change in Control, Employee shall not be
entitled to receive any compensation from the Company upon termination,
voluntary or involuntary, of his employment with the Company, regardless of the
reason for such termination.

 

(b)     The Company shall reimburse Employee, in accordance with Company policy
in effect from time to time, for all reasonable travel, entertainment and other
business expenses incurred by Employee in the performance of his
responsibilities under this Agreement within a reasonable time after receipt of
written substantiation of such expenses from Employee.

 

4.     Change in Control. For purposes of this Agreement, a Change in Control
shall be deemed to have occurred if:

 

(a)     any “person” or “group” (as such terms are used in Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”))
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act as in effect on the date hereof, except that a person shall be
deemed to be the “beneficial owner” of all shares that any such person has the
right to acquire pursuant to any agreement or arrangement or upon exercise of
conversion rights, warrants, options or otherwise, without regard to the sixty
day period referred to in such Rule), directly or indirectly, of securities
representing 20% or more of the combined voting power of the Company’s then
outstanding securities,

 

(b)     any person or group shall make a tender offer or an exchange offer for
20% or more of the combined voting power of the Company’s then outstanding
securities,

 

(c)     at any time during any period of two consecutive years (not including
any period prior to the execution of this Agreement), individuals who at the
beginning of such period constituted the Board and any new directors, whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the Company directors
then still in office who either were the Company directors at the beginning of
the period or whose election or nomination for election was previously so
approved (“Current Directors”), cease for any reason to constitute a majority
thereof,

 

(d)     the Company shall consolidate, merge or exchange securities with any
other entity and the stockholders of the Company immediately before the
effective time of such transaction do not beneficially own, immediately after
the effective time of such transaction, shares entitling such stockholders to a
majority of all votes (without consideration of the rights of any class of stock
entitled to elect directors by a separate class vote) to which all stockholders
of the corporation issuing cash or securities in the consolidation, merger or
share exchange would be entitled for the purpose of electing directors or where
the Current Directors immediately after the effective time of the consolidation,
merger or share exchange would not constitute a majority of the Board of
Directors of the corporation issuing cash or securities in the consolidation,
merger or share exchange, or

 

(e)     any person or group acquires all or substantially all of the Company’s
assets.

 

Notwithstanding the foregoing, however, a Change in Control shall not be deemed
to occur merely by reason of an acquisition of Company securities by, or any
consolidation, merger or exchange of securities with, any entity that,
immediately prior to such acquisition, consolidation, merger or exchange of
securities, was a “subsidiary”, as such term is defined below. For these
purposes, the term “subsidiary” means (a) any corporation of which 95% of the
capital stock of such corporation is owned, directly or indirectly, by the
Company and (b) any unincorporated entity in respect of which the Company has,
directly or indirectly, an equivalent degree of ownership.

 

5.     Termination of Employment Following Change in Control. Prior to a Change
in Control, Employee’s employment shall remain at will and may be terminated by
the Company for any reason without notice or Cause. From and after a Change in
Control, Employee shall be entitled to the benefits provided in Subsection 6(d)
hereof upon the subsequent termination of his employment during the Term or
extended Term unless such termination is because of Employee’s death or
Retirement, by the Company for Cause or Disability, or by Employee other than
for Good Reason.

 

(a)     Disability; Retirement. If, as a result of Employee’s incapacity due to
physical or mental illness, Employee shall have been absent from the full-time
performance of his duties with the Company for six (6) consecutive months, and
within thirty (30) days after written Notice of Termination is given, Employee
shall not have returned to the full-time performance of Employee’s duties, the
Company may terminate Employee’s employment for “Disability.” Any question as to
the existence of Employee’s Disability upon which Employee and the Company
cannot agree shall be determined by a qualified independent physician selected
by Employee (or, if Employee is unable to make such selection, it shall be made
by any adult member of Employee’s immediate family), and approved by the
Company. The determination of such physician made in writing to the Company and
to Employee shall be final and conclusive for all purposes of this Agreement.
Termination by the Company or Employee of his employment based on “Retirement”
shall mean termination in accordance with the Company’s retirement policy,
generally applicable to its salaried employees or in accordance with any
retirement arrangement established with his consent with respect to Employee.

 

(b)     Cause. Termination by the Company of Employee’s employment for “Cause”
shall mean termination upon:

 

(i)     the willful and continued failure by Employee to substantially perform
his duties with the Company (other than any such failure resulting from his
incapacity due to physical or mental illness or any such actual or anticipated
failure resulting from termination by Employee for Good Reason) after a written
demand for substantial performance is delivered to Employee by the Board, which
demand specifically identifies the manner in which the Board believes that
Employee has not substantially performed his duties, or

 

(ii)     the willful engaging by Employee in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise. For purposes of
this Subsection, no act, or failure to act, on Employee’s part shall be deemed
“willful” unless done, or omitted to be done, by Employee not in good faith and
without reasonable belief that his action or omission was in the best interest
of the Company. Notwithstanding the foregoing, Employee shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to Employee a copy of a resolution duly adopted by the affirmative vote (which
cannot be delegated) of not less than a majority of the members of the Board who
are not officers of the Company at a meeting of the Board called and held for
such purposes (after reasonable notice to Employee and an opportunity for
Employee, together with his counsel, to be heard before the Board), finding that
in the good faith opinion of the Board Employee was guilty of conduct set forth
above in clauses (i) or (ii) of the first sentence of this Subsection and
specifying the particulars thereof in detail.

 

(c)     Good Reason. Employee shall be entitled to terminate his employment for
Good Reason. For purposes of this Agreement, “Good Reason” shall mean, without
Employee’s express written consent, any of the following:

 

(i)     a material adverse alteration in the nature or status of Employee’s
position, duties or responsibilities from those in effect immediately prior to a
Change in Control, other than any such alteration primarily attributable to the
fact that the Company may no longer be a public company or may be a subsidiary
of another entity;

 

(ii)     a reduction in Employee’s annual base salary as in effect immediately
prior to the Change in Control or as the same may be increased from time to
time;

 

(iii)     a change in the principal place of Employee’s employment, as in effect
at the time of a Change in Control, to a location more than fifty (50) miles
from such principal place of employment, excluding required travel on the
Company’s business to an extent substantially consistent with Employee’s present
business travel obligations;

 

(iv)     the failure by the Company, without Employee’s consent, to pay to
Employee any portion of his current compensation, or to pay to Employee any
portion of any deferred compensation, within ten (10) days of the date any such
compensation payment is due;

 

(v)     the failure by the Company to continue in effect any compensation plan
in which Employee participates, or any substitute plans adopted prior to the
Change in Control, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan in
connection with the Change in Control, or the failure by the Company to continue
Employee’s participation therein on the same basis, both in terms of the amount
of benefits provided and the level of Employee’s participation relative to other
participants, as existed at the time of the Change in Control;

 

(vi)     the failure by the Company to continue to provide Employee with
benefits at least as favorable to those enjoyed by Employee under any of the
Company’s pension, life insurance, medical, health and accident, disability,
deferred compensation or savings plans in which Employee were participating at
the time of the Change in Control, the taking of any action by the Company which
would directly or indirectly materially reduce any of such benefits or deprive
Employee of any material fringe benefit enjoyed by Employee at the time of the
Change in Control, or the failure by the Company to provide Employee with the
number of paid vacation days to which Employee is entitled on the basis of the
Company’s practice with respect to Employee as in effect at the time of the
Change in Control;

 

(vii)     the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 8 hereof; or

 

(viii)     any purported termination of Employee’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Subsection (d) below (and, if applicable, the requirements of Subsection (b)
above); for purposes of this Agreement, no such purported termination shall be
effective;

 

provided, that the events described in clauses (i) through (viii) of this
Subsection (c) shall constitute Good Reason only if (1) the Employee delivers
written notice to the Company of the existence of the event or condition which
constitutes Good Reason within sixty (60) days of the initial occurrence of such
event or condition (such notice shall constitute the Notice of Termination as
required by Subsection (d) below), (2) the Company fails to cure such event
within thirty (30) days after receipt of such notice from Employee; and (3)
Employee actually terminates his employment no later than thirty (30) days after
the Company has failed to cure the condition within the 30-day period specified
above.

 

(d)     Notice of Termination. Prior to a Change in Control, Employee may be
terminated with or without notice. From and after a Change in Control, any
purported termination of Employee’s employment by the Company or by Employee
shall be communicated by written notice to the other party hereto in accordance
with Section 9 hereof (“Notice of Termination”). Such Notice of Termination
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Employee’s employment under the provisions so
indicated.

 

(e)     Date of Termination, Etc. Prior to a Change in Control, “Date of
Termination” shall mean the date Employee’s employment is terminated. From and
after a Change in Control, “Date of Termination” shall mean:

 

(i)     if Employee’s employment is terminated for Disability, 30 days after
Notice of Termination is given (provided that Employee shall not have returned
to the full-time performance of Employee’s duties during such 30 day period);

 

(ii)     if Employee’s employment is terminated pursuant to Subsection 5(b) or
for any other reason (other than Disability or pursuant to Subsection 5(c)), the
date specified in the Notice of Termination (which, in the case of a termination
pursuant to Subsection 5(b) above shall not be less than 10 days from the date
such Notice of Termination is given); or

 

(iii)     if Employee’s employment is terminated pursuant to Subsection 5(c),
the date that Employee actually terminates his employment with the Company, but
no later than thirty (30) days after the Company has failed to cure the
condition as set forth in Subsection 5(c) above.

 

From and after a Change in Control , the party receiving such Notice of
Termination may notify the other party within 30 days after any Notice of
Termination is given (or in the event of a termination pursuant to Subsection
5(c), within 30 days of the expiration of the 30-day period during which the
Company failed to cure the condition specified in the Notice of Termination)
that a dispute exists concerning the termination, provided that such notice is
given in good faith and the party giving such notice pursues the resolution of
such dispute with reasonable diligence.

 

6.     Compensation Upon Termination or During Disability. From and after a
Change in Control, upon termination of Employee’s employment or during a period
of Disability, Employee shall be entitled to the following benefits:

 

(a)     During any period that Employee fails to perform his full-time duties
with the Company as a result of Employee’s Disability, Employee shall continue
to receive his base salary at the rate in effect at the commencement of any such
period, together with all compensation payable to Employee under the Company’s
disability plan or other plan during such period, until this Agreement is
terminated pursuant to Subsection 5(a) hereof. Thereafter, Employee’s benefits
shall be determined in accordance with the Company’s long-term disability plan
as in effect immediately prior to a Change in Control.

 

(b)     If Employee’s employment shall be terminated by the Company for Cause or
by Employee other than for Good Reason, Disability, death or Retirement, the
Company shall pay Employee’s full base salary through the Date of Termination at
the rate in effect at the time Notice of Termination is given and any amounts to
be paid to Employee pursuant to the Company’s retirement and other benefits
plans of the Company then in effect, and the Company shall have no further
obligations to Employee under this Agreement.

 

(c)     If Employee’s employment shall be terminated by the Company or by
Employee for Retirement, or by reason of his death, Employee’s benefits shall be
determined in accordance with the Company’s retirement, benefit and insurance
programs then in effect.

 

(d)     After the occurrence of a Change in Control, if Employee’s employment by
the Company is terminated by the Company other than for Cause and other than
because of Employee’s death, Disability or Retirement or by Employee for Good
Reason then, effective as of the Date of Termination, in lieu of any severance
benefits which Employee otherwise would be eligible to receive under the
Company’s severance plan or policy as in effect immediately prior to the Change
in Control, Employee shall be entitled to the benefits provided below:

 

(i)     The Company shall pay Employee his full base salary through the Date of
Termination at the rate in effect at the time the Notice of Termination is
given, plus all other amounts to which Employee is entitled under any
compensation or benefit plan of the Company (excluding any severance benefits
under the Company’s severance plan or policy) at the time such payments are due
under the terms of such plans.

 

(ii)     In lieu of any further salary payments to Employee for periods
subsequent to the Date of Termination, the Company shall pay to Employee, not
later than the fifth day following the Date of Termination, a lump sum payment
equal to three times Employee’s annual base salary.

 

(iii)     The Company shall also pay to Employee all legal fees and expenses
incurred by Employee as a result of such termination (including all such fees
and expenses, if any, incurred in contesting or disputing any such termination
or in seeking to obtain or enforce any right or benefit provided by this
Agreement).

 

(iv)     Notwithstanding any other provision of this Agreement, if (1) Employee
is a “Disqualified Individual” (as defined in Section 280G(c) of the Internal
Revenue Code of 1986, as amended, and any applicable regulations thereunder (the
"Code")) and (2) the payment provided for in this Section 6, individually or
together with any other payments which Employee has the right to receive from
the Company (including without limitation the payments under Section 6 and the
acceleration of vesting of equity awards under the Company’s equity incentive
plans) would constitute a “parachute payment” (as defined in Section 280G(b)(2)
of the Code) (the “Parachute Payments”) which will be subject to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), then the total
amounts received by Employee from the Company which constitute Parachute
Payments shall be reduced to an amount equal, in the aggregate, to one dollar
($1.00) less than three (3) times Employee’s base amount (as defined in Section
280G of the Code) so that no portion of the Parachute Payments received by
Employee shall be subject to the Excise Tax, if and only if (i) such reduction
in the Parachute Payments produces a better net after-tax position (taking into
account any applicable Excise Tax under Section 4999 of the Code and any
applicable income tax) than the total payment provided for herein and (ii) there
are no other amounts receivable by Employee from the Company which, by their
terms, may not be reduced such that no portion of such amounts received by
Employee shall be subject to the Excise Tax.

 

(e)     Except as specifically provided in this Section 6, Employee shall not be
required to mitigate the amount of any payment provided for in this Section 6 by
seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Section 6 be reduced by any compensation earned by
Employee as the result of employment by another employer or by retirement
benefits after the Date of Termination, or otherwise.

 

(f)     In addition to all other amounts payable to Employee under this Section
6, Employee shall be entitled to receive all benefits payable to Employee under
any other plan or agreement relating to retirement benefits in accordance with
the terms of such plan or agreement.

 

7.     Section 409A.

 

(a)     This Section 7 is intended to help ensure that compensation paid or
delivered to Employee pursuant to this Agreement either is paid in compliance
with, or is exempt from, Section 409A of the Code and the rules and regulations
promulgated thereunder (collectively, “Section 409A”). However, the Company does
not warrant that all compensation paid or delivered to Employee will be exempt
from, or paid in compliance with, Section 409A.

 

(b)     Notwithstanding anything herein to the contrary, this Agreement is
intended to be interpreted and applied so that the payments and benefits set
forth herein shall either be exempt from the requirements of Section 409A, or
shall comply with the requirements of Section 409A, and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted in a manner to be
consistent with such intent. For purposes of Section 409A, each payment under
this Agreement (including any installment payments) shall be designated a
“separate payment” within the meaning of Section 409A.

 

(c)     For the purposes of determining when amounts otherwise payable on
account of Employee’s termination of employment under this Agreement will be
paid, which amounts become due because of Employee’s termination of employment,
“termination of employment” or words of similar import, as used in this
Agreement, shall refer to Employee’s “separation from service” within the
meaning of Section 409A and Treas. Reg. Section 1.409A-1(h). Notwithstanding any
provision in this Agreement or elsewhere to the contrary, if on the Date of
Termination, Employee is deemed to be a “specified employee” within the meaning
of Section 409A, any payments or benefits due upon a termination of Employee’s
employment under any arrangement that constitutes a “deferral of compensation”
within the meaning of Section 409A (whether under this Agreement, any other
plan, program, payroll practice or any equity grant) and which do not otherwise
qualify under the exemptions under Treas. Reg. § 1.409A-1(b)(4) (including,
without limitation, the short-term deferral exemption and the permitted payments
under Treas. Reg. § 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or
provided to Employee in a lump sum (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) on the
earlier of (i) the date which is six months and one day after Employee’s
“separation from service” (as such term is defined in Section 409A of the Code)
for any reason other than death, and (ii) the date of Employee’s death, and any
remaining payments and benefits shall be paid or provided in accordance with the
normal payment dates specified for such payment or benefit.

 

(d)     With respect to any expense, reimbursement or in-kind benefit provided
pursuant to this Agreement that constitutes a “deferral of compensation” within
the meaning of Section 409A, (i) the expenses eligible for reimbursement or
in-kind benefits provided to Employee must be incurred during the Term (or
applicable survival period), (ii) the amount of expenses eligible for
reimbursement or in-kind benefits provided to Employee during any calendar year
will not affect the amount of expenses eligible for reimbursement or in-kind
benefits provided to Employee in any other calendar year, (iii) the
reimbursements for expenses for which Employee is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred, and (iv) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit.

 

8.     Successors; Binding Agreement.

 

(a)     The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Such assumption
and agreement shall be obtained prior to the effectiveness of any such
succession. As used in this Agreement, “Company” shall mean the Company as
herein before defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise. Prior to a Change in Control, the term “Company” shall also
mean any affiliate of the Company to which Employee may be transferred and
Company shall cause such successor employer to be considered the “Company” bound
by the terms of this Agreement and this Agreement shall be amended to so
provide. Following a Change in Control the term “Company” shall not mean any
affiliate of the Company to which Employee may be transferred unless Employee
shall have previously approved of such transfer in writing, in which case the
Company shall cause such successor employer to be considered “Company” bound by
the terms of this Agreement and this Agreement shall be amended to so provide.

 

(b)     This Agreement shall inure to the benefit of and be enforceable by
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Employee should die
while any amount would still be payable to Employee hereunder if Employee had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Employee’s devisee,
legatee or other designee or, if there is no such designee, to Employee’s
estate.

 

9.     Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the Board
with a copy to the Secretary of the Company, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.

 

10.     Miscellaneous. No provision of this Agreement shall be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by Employee and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.  THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF TEXAS.

 

11.     Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

12.     Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

13.     Arbitration. THIS AGREEMENT IS SUBJECT TO ARBITRATION UNDER THE TEXAS
ARBITRATION ACT. Any dispute or controversy between Employee and Company,
including those arising under or in connection with Employee’s employment with
Company and/or this Agreement shall be settled exclusively by binding
arbitration in San Antonio, Texas in accordance with the rules of the American
Arbitration Association then in effect. Employee and Company agree that the
arbitrator does not have authority (i) to render a decision which contains a
reversible error of state or federal law, or (ii) to apply a cause of action or
remedy not expressly provided for under existing state or federal law. Judgment
may be entered on the arbitrator’s award in any court having jurisdiction;
provided, however, that Employee shall be entitled to seek specific performance
of his right to be paid until the Date of Termination during the pendency of any
dispute or controversy arising under or in connection with this Agreement.

 

14.     Entire Agreement. This Agreement contains the entire agreement by the
parties with respect to the matters covered herein and supersedes any prior
agreement (including, without limitation, any prior employment or severance
agreement), plan, condition, practice, custom, usage and obligation with respect
to such matters insofar as any such prior agreement, plan, condition, practice,
custom, usage or obligation might have given rise to any enforceable right.
Without limiting the generality of the foregoing, Employee shall not be entitled
to any payments under the Abraxas Petroleum Corporation Severance Plan,
effective December 31, 2008, as it may be modified, amended, restated or
replaced or any similar plan or arrangement.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

 

--------------------------------------------------------------------------------

 

 

EXECUTED as of the date first above written.

 

ABRAXAS PETROLEUM CORPORATION

 

By:

Name:

Title:

 

 

Employee Signature

 

 